DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-17, 19-21 are currently pending.
 Claim 11 has been amended
Claims 1-10 have withdrawn
Response to Amendment
The amendment filed on 03/05/2013 does not place the application in condition for allowance. This action is made final.
Status of Rejections Pending 
since The Office Action of 12/20/2021
The examiner modified the rejection below to address claim amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (Construction of…. Photodetector, 08/2017, provided in IDS), and in view of Kim et al ( “exfoliated ß-Ga2O3 nano-belt… temperature electronics, 05/2016, provided in IDS)
Regarding claim 11, Li et al teaches a photodetector comprising:
a p-GaN substrate [fig 1d];
a layer of B-Ga2O3 on a surface of the p-GaN substrate [fig 1d];
an n contact disposed on a surface of the B-Ga2O3 layer opposite the p-GaN substrate [fig 1d]; and
a p contact disposed on the surface of the p-GaN substrate and proximate the GaN substrate, defining a gap between the p contact and the n contact [fig 1d].
Li et al teaches the layer of B-Ga2O3, but Li et al does not teach exfoliated B-Ga2O3 flake.
Kim et al teaches an exfoliated B-Ga2O3 flake (para 3 of introduction section).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the layer of B-Ga2O3 of Li et al to be an exfoliated B-Ga2O3 flake as taught by Kim et al for more electrically and thermally stable (introduction section). It is noted that the recitation “exfoliated B-Ga2O3 flake ” is a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in 
Regarding claim 19, modified Li et al teaches the exfoliated B-Ga2O3 flake being (100) oriented ß –Ga2O3 (para 2, result and discussion section, Kim et al)
Regarding claim 20, modified Li et al teaches the exfoliated B-Ga2O3 flake adhere to the substrate by pseudo-Van der Waals attractive forces (para 2, result and discussion section, Kim et al).


Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (Construction of…. Photodetector, 08/2017, provided in IDS) and Kim et al ( “exfoliated ß-Ga2O3 nano-belt… temperature electronics, 05/2016, provided in IDS) as applied to claim11 above, and further in view of Xu et al (PG pub 20090239331).

Regarding claim 12-13, modified Li et al teaches the claimed limitation, but modified Li et al does not teach the n-contact having material as claimed.
Xu et al teaches a contact being made of Ni and with the thickness of 100nm [para 76].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material and thickness of n-contact of modified Li et al to be the same of Xu et al since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re 
Regarding claim 14-15, modified Li et al teaches the claimed limitation, but modified Li et al does not teach the n-contact having material as claimed.
Xu et al teaches a contact being made of Ni and with the thickness of 100nm [para 76].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material and thickness of p-contact of modified Li et al to be the same of Xu et al since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955) and Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).
Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (Construction of…. Photodetector, 08/2017, provided in IDS) and Kim et al ( “exfoliated ß-Ga2O3 nano-belt… temperature electronics, 05/2016, provided in IDS) as applied to claim11 above, and further in view of Li et al (investigation… diodes, 05/2018, provided in IDS), hereinafter as Li II.
Regarding claim 12-13, modified Li et al teaches the claimed limitation, but modified Li et al does not teach the n-contact having material as claimed.
Li II teaches a contact being made of Ni and with the thickness of 100nm [Fig 1]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material and thickness of n-contact of modified Li et al to be the same of Li II since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re 
Regarding claim 14-15, modified Li et al teaches the claimed limitation, but modified Li et al does not teach the n-contact having material as claimed.
Li II teaches a contact being made of Ni and with the thickness of 100nm [fig 1].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material and thickness of p-contact of modified Li et al to be the same of Li II since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955) and Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).
Regarding claim 16-17, modified Li et al teaches the claimed limitation, but modified Li et al does not teach the thickness of ß-Ga2O3.
Li II teaches the thickness of ß-Ga2O3 being 15 micron which is within the claimed range. [fig 1].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify thickness of ß-Ga2O3 of modified Li et al to be the same of Li II since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al (Construction of…. Photodetector, 08/2017, provided in IDS) and Kim et al ( “exfoliated ß-Ga2O3 nano-belt… temperature electronics, 05/2016, provided in IDS) as applied to claim11 above, and further in view of Bensaoula et al (PG pub 20150280045).
Regarding claim 21, modified Li et al teaches the claimed limitation as set forth above, but modified Li et al does not teach the p-GaN substrate having structure as claimed
	Bensaoula et al teaches a photodiode comprising a bulk p-type GaN and p-type GaN and and p-AlGaN nanocolumns [para 38].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the GaN substrate of modified Li et al to be comprised of a bulk p-type GaN and p-type GaN and and p-AlGaN nanocolumns as taught by Bensaoula et al since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).
Response to Arguments
Applicant’s arguments filed on 12/10/2021 are deemed moot in view of the following new grounds of rejection, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/UYEN M TRAN/Primary Examiner, Art Unit 1726